EXHIBIT (99)(a) NEWS RELEASE January 27, 2014 Contact: Lance A. Sellers President and Chief Executive Officer A. Joseph Lampron, Jr. Executive Vice President and Chief Financial Officer 828-464-5620, Fax 828-465-6780 For Immediate Release PEOPLES BANCORP ANNOUNCES FOURTH QUARTER AND ANNUAL EARNINGS RESULTS Peoples Bancorp of North Carolina, Inc. (NASDAQ: PEBK), the parent company of Peoples Bank, reported fourth quarter and annual earnings results with highlights as follows: Highlights: · Net earnings were $1.4 million or $0.25 basic and diluted net earnings per share for the three months ended December 31, 2013, before adjustment for preferred stock dividends and accretion, as compared to $1.2 million or $0.22 basic and diluted net earnings per share, before adjustment for preferred stock dividends and accretion, for the same period one year ago. · Net earnings available to common shareholders were $1.2 million or $0.21 basic and diluted net earnings per common share for the three months ended December 31, 2013, as compared to $1.1 million or $0.19 basic and diluted net earnings per common share, for the same period one year ago. · Earnings before securities gains and income taxes were $8.0 million for the year ended December 31, 2013, compared to $6.2 million for the year ended December 31, 2012. · Core deposits were $683.9 million, or 85.6% of total deposits at December 31, 2013, compared to $646.4 million, or 82.7% of total deposits at December 31, 2012. · Non-performing assets declined to $16.4 million or 1.6% of total assets at December 31, 2013, compared to $26.3 million or 2.6% of total assets at December 31, 2012. · The Company received regulatory approval in December 2013 to repurchase and redeem the remaining 12,524 outstanding shares of its Series A preferred stock.The repurchase and redemption, which was completed January 17, 2014, is reflected on the Company’s Consolidated Balance Sheets as of December 31, 2013.“Accrued interest payable and other liabilities” at December 31, 2013 includes a $12.6 million payable for the preferred stock principal and accrued dividends paid to preferred shareholders on January 17, 2014. Lance A. Sellers, President and Chief Executive Officer, attributed the increase in fourth quarter earnings to a decrease in the provision for loan losses, an increase in net interest income and an increase in non-interest income, which were partially offset by an increase in non-interest expense. Net interest income was $8.3 million for the three months ended December 31, 2013, compared to $7.7 million for the same period one year ago.This increase was primarily due to a decrease in interest expense due to areduction in the cost of funds and a reduction in interest bearing liabilities combined with an increase in interest income due to an increase in the average outstanding balance of investment securities.Net interest income after the provision for loan losses increased to $7.8 million during the fourth quarter of 2013, compared to $7.2 million for the same period one year ago.The provision for loan losses for the three months ended December 31, 2013 was $419,000, as compared to $511,000 for the same period one year ago.The decrease in the provision for loan losses is primarily attributable to a $3.8 million reduction in non-accrual loans from December 31, 2012 to December 31, 2013 and a reduction in net charge-offs of $1.9 million during the three months ended December 31, 2013, as compared to the same period one year ago. Non-interest income was $2.8 million for the three months ended December 31, 2013, compared to $2.7 million for the same period one year ago.This increase is primarily attributable to a $128,000 reduction in losses and write-downs on other real estate owned properties for the three months ended December 31, 2013, as compared to the same period one year ago. 5 Non-interest expense was $9.2 million for the three months ended December 31, 2013, as compared to $8.5 million for the same period one year ago.This increase is primarily attributable to a $746,000 increase in non-interest expenses other than salary, employee benefits and occupancy expenses, which was primarily due to a $530,000 prepayment penalty on a $5 million FHLB borrowing that was repaid in the fourth quarter of 2013. Year-to-date net earnings as of December 31, 2013 were $6.7 million, or $1.19 basic and diluted net earnings per share, before adjustment for preferred stock dividends and accretion, as compared to $5.8 million, or $1.04 basic and diluted net earnings per share, before adjustment for preferred stock dividends and accretion, for the year ended December 31, 2012.After adjusting for dividends and accretion on preferred stock, net earnings available to common shareholders for the year ended December 31, 2013 were $6.0 million, or $1.08 basic net earnings per common share and $1.07 diluted net earnings per common share, as compared to $4.8 million, or $0.86 basic and diluted net earnings per common share, for the year ended December 31, 2012.The increase in year-to-date earnings is primarily attributable to a decrease in the provision for loan losses and an increase in non-interest income, which were partially offset by a decrease in net interest income and an increase in non-interest expense, as discussed below. Year-to-date net interest income as of December 31, 2013 was $31.3 million, compared to $31.5 million for the year ended December 31, 2012.This decrease is primarily attributable to a decrease in interest income resulting from decreases in the year-to-date average balances outstanding on loans and a decrease in the yield on earning assets, which were partially offset by a decrease in interest expense due to areduction in the cost of funds and a reduction in interest bearing liabilities.Net interest income after the provision for loan losses increased 8.0% to $28.8 million for the year ended December 31, 2013, compared to $26.6 million for the year ended December 31, 2012.The provision for loan losses for the year ended December 31, 2013 was $2.6 million, as compared to $4.9 million for the year ended December 31, 2012.The decrease in the provision for loan losses is primarily attributable to a $3.6 million decrease in net charge-offs during the year ended December 31, 2013, compared to the year ended December 31, 2012 and a $3.8 million reduction in non-accrual loans from December 31, 2012 to December 31, 2013. Non-interest income was $12.7 million for the year ended December 31, 2013, compared to $12.5 million for the year ended December 31, 2012.This increase is primarily attributable to a $554,000 reduction in losses and write-downs on other real estate owned properties and a $144,000 increase in income from the Bank’s subsidiary, Peoples Investment Services, Inc., and was partially offset by a $604,000 decrease in the gain on sale of securities for the year ended December 31, 2013, as compared to the year ended December 31, 2012. Non-interest expense was $32.8 million for the year ended December 31, 2013, as compared to $31.8 million for the year ended December 31, 2012.This increase is primarily due to the $530,000 FHLB prepayment penalty paid during the fourth quarter of 2013 and a $425,000 increase in salaries and employee benefits expense, which was primarily due to salary increases, an increase in the number of full-time equivalent employees and an increase in sales incentive expense during the year ended December 31, 2013, as compared to the year ended December 31, 2012. Total assets amounted to $1.0 billion as of December 31, 2013 and 2012.Available for sale securities amounted to $297.9 million as of December 31, 2013, compared to $297.8 million as of December 31, 2012.Total loans amounted to $621.0 million as of December 31, 2013, compared to $620.0 million as of December 31, 2012. Non-performing assets declined to $16.4 million or 1.6% of total assets at December 31, 2013, compared to $26.3 million or 2.6% of total assets at December 31, 2012, primarily due to a $3.8 million decrease in non-accrual loans and a $4.6 million decrease in other real estate owned.Non-performing loans include $6.5 million in acquisition, development and construction (“AD&C”) loans, $7.9 million in commercial and residential mortgage loans and $277,000 in other loans at December 31, 2013, as 6 compared to $9.2 million in AD&C loans, $10.4 million in commercial and residential mortgage loans and $415,000 in other loans at December 31, 2012.The allowance for loan losses at December 31, 2013 was $13.5 million or 2.2% of total loans, compared to $14.4 million or 2.3% of total loans at December 31, 2012.According to Mr. Sellers, management believes the current level of the allowance for loan losses is adequate; however, there is no assurance that additional adjustments to the allowance will not be required because of changes in economic conditions, regulatory requirements or other factors. Deposits amounted to $799.4 million as of December 31, 2013, compared to $781.5 million at December 31, 2012.Core deposits, which include non-interest bearing demand deposits, NOW, MMDA, savings and non-brokered certificates of deposit of denominations less than $100,000, increased $37.5 million to $683.9 million at December 31, 2013, as compared to $646.4 million at December 31, 2012.Certificates of deposit in amounts of $100,000 or more totaled $115.3 million at December 31, 2013, as compared to $134.7 million at December 31, 2012.This decrease is attributable to a $6.6 million decrease in wholesale certificates of deposit combined with a decrease in retail certificates of deposit as intended as part of the Bank’s pricing strategy to allow maturing high cost certificates of deposit to roll-off. Securities sold under agreements to repurchase were $45.4 million at December 31, 2013, as compared to $34.6 million at December 31, 2012. Shareholders’ equity was $83.7 million, or 8.1% of total assets, as of December 31, 2013, compared to $97.7 million, or 9.6% of total assets, as of December 31, 2012.This decrease reflects the Company’s repurchase and redemption of its Series A preferred stock combined with a reduction in accumulated other comprehensive income resulting from a decrease in the unrealized gain on investment securities.Management expects the repurchase of the Company’s preferred stock, which has a liquidation preference of $12,524,000, to be approximately $0.18 accretive to the Company’s diluted earnings per common share in 2014 based on current interest rates. Peoples Bank operates 22 offices entirely in North Carolina, with offices in Catawba, Alexander, Lincoln, Mecklenburg, Union, Iredell and Wake Counties.The Company’s common stock is publicly traded and is quoted on the Nasdaq Global Market under the symbol “PEBK.” Statements made in this press release, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this release was prepared.These statements can be identified by the use of words like “expect,” “anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environment and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission,including but not limited to those described in the Company’s annual report on Form 10-K for the year ended December 31, 2012. 7 CONSOLIDATED BALANCE SHEETS December 31, 2013 and December 31, 2012 (Dollars in thousands) December 31, 2013 December 31, 2012 (Unaudited) (Audited) ASSETS: Cash and due from banks $ $ Interest bearing deposits Cash and cash equivalents Investment securities available for sale Other investments Total securities Mortgage loans held for sale Loans Less:Allowance for loan losses ) ) Net loans Premises and equipment, net Cash surrender value of life insurance Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Deposits: Non-interest bearing demand $ $ NOW, MMDA & savings Time, $100,000 or more Other time Total deposits Securities sold under agreements to repurchase FHLB borrowings Junior subordinated debentures Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Series A preferred stock, $1,000 stated value; authorized 5,000,000 shares; issued and outstanding 12,524 shares at 12/31/12 - Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,613,495 shares at 12/31/13 and 12/31/12 Retained earnings Accumulated other comprehensive (loss) income ) Total shareholders' equity Total liabilities and shareholders' equity $ $ CONSOLIDATED STATEMENTS OF INCOME For the three months and years ended December 31, 2013 and 2012 (Dollars in thousands, except per share amounts) Three months ended Years ended December 31, December 31, (Unaudited) (Unaudited) (Unaudited) (Audited) INTEREST INCOME: Interest and fees on loans $ Interest on due from banks 23 16 85 51 Interest on investment securities: U.S. Government sponsored enterprises State and political subdivisions Other 86 81 Total interest income INTEREST EXPENSE: NOW, MMDA & savings deposits Time deposits FHLB borrowings Junior subordinated debentures 99 Other 12 25 55 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Service charges Other service charges and fees Gain on sale of securities - 15 Mortgage banking income Insurance and brokerage commissions Miscellaneous Total non-interest income NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy Other Total non-interest expense EARNINGS BEFORE INCOME TAXES INCOME TAXES 31 NET EARNINGS Dividends and accretion on preferred stock NET EARNINGS AVAILABLE TO COMMON SHAREHOLDERS $ PER COMMON SHARE AMOUNTS Basic net earnings $ Diluted net earnings $ Cash dividends $ Book value $ FINANCIAL HIGHLIGHTS For the three months and years ended December 31, 2013 and 2012 (Dollars in thousands) Three months ended Years ended December 31, December 31, (Unaudited) (Unaudited) (Unaudited) (Audited) SELECTED AVERAGE BALANCES: Available for sale securities $ Loans Earning assets Assets Deposits Shareholders' equity SELECTED KEY DATA: Net interest margin (tax equivalent) 3.66% 3.46% 3.53% 3.44% Return on average assets 0.53% 0.48% 0.65% 0.56% Return on average shareholders' equity 5.63% 4.90% 6.67% 5.58% Shareholders' equity to total assets (period end) 8.09% 9.64% 8.09% 9.64% ALLOWANCE FOR LOAN LOSSES: Balance, beginning of period $ Provision for loan losses Charge-offs ) Recoveries 49 Balance, end of period $ ASSET QUALITY: Non-accrual loans $ $ 90 days past due and still accruing Other real estate owned Repossessed assets - 10 Total non-performing assets $ $ Non-performing assets to total assets 1.58% 2.60% Allowance for loan losses to non-performing assets 82.34% 54.84% Allowance for loan losses to total loans 2.17% 2.33% LOAN RISK GRADE ANALYSIS: Percentage of Loans By Risk Grade 12/31/2013 12/31/2012 Risk Grade 1 (excellent quality) 2.40% 2.93% Risk Grade 2 (high quality) 18.82% 16.94% Risk Grade 3 (good quality) 49.49% 47.74% Risk Grade 4 (management attention) 18.69% 20.70% Risk Grade 5 (watch) 5.05% 5.07% Risk Grade 6 (substandard) 5.25% 6.26% Risk Grade 7 (doubtful) 0.00% 0.00% Risk Grade 8 (loss) 0.00% 0.00% At December 31, 2013, including non-accrual loans, there were five relationships exceeding $1.0 million in the Watch risk grade (which totaled $10.6 million) and four relationships exceeding $1.0 million in the Substandard risk grade (which totaled $10.4 million).There was one relationship with loans in both the Watch and Substandard risk grades, which totaled $1.2 million for loans in both risk grades combined. (END)
